DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  FRENCH RIVIERA IMPORTS, INC.,
                            Appellant,

                                    v.

 WOODFIELD REGENCY, INC. and REGENCY COURT (WOODFIELD)
             MERCHANTS ASSOCIATION, INC.,
                       Appellees.

                              No. 4D20-1642

                              [April 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2012-CA-
009869-XXXX-MB.

   Dennis S. Lefkowitz, Boca Raton, for appellant.

  Michael L. Grant, Richard B. Warren and Jacob W. Warren of Warren
& Grant, P.A., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.